DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akira Katayama et al (US 5043748).

Regarding claim 1, Katayama et al discloses an information processing device (Col. 1 lines 10-13) comprising a processor (Fig. 1 numeral 101) configured to: 
convert data for which a data print instruction has been issued, into image data of a format used for image forming carried out by an image former (Col. 2 lines 51-55), and store the image data in a memory (Col. 3 lines 1-2); 
cause the image forming, which is based on the image data stored in the memory, to be carried out on a recording medium that is continuously conveyed by a conveyor (Col. 3 lines 1-10; Col. 1 lines 10-13 (continuous recording)); and 
control a conveying speed of the recording medium being conveyed by the conveyor, on the basis of the image data stored in the memory (Col. 3 lines 1-13).

Regarding claim 2, Katayama et al discloses the information processing device according to Claim 1 (see rejection of claim 1), wherein the processor causes the conveying speed to decrease (Col. 2 lines 51-57; Col. 3 lines 27-30 indicating the ability to decrease conveying speed), on the basis of an amount of the image data stored in the memory and changes in the amount of image data (Col. 3 lines 14-26).

Regarding claim 5, Katayama et al discloses the information processing device according to Claim 1 (see rejection of claim 1), wherein the processor causes the conveying speed to increase, on the basis of an amount of the image data stored in the memory and changes in the amount of image data (Col. 3 lines 22-26 the increase and decrease of conveying speed directly correlates to the buffer counter).

Regarding claim 11, Katayama et al discloses a non-transitory computer readable medium storing a program causing a computer to execute (Col. 2 lines 44-49) a process comprising: 
converting data for which a data print instruction has been issued, into image data of a format used for image forming carried out by an image former, and storing the image data in a memory (see rejection of claim 1); 
causing the image forming, which is based on the image data stored in the memory, to be carried out on a recording medium that is continuously conveyed by a conveyor (see rejection of claim 1); and 
controlling a conveying speed of the recording medium being conveyed by the conveyor, on the basis of the image data stored in the memory (see rejection of claim 1).

Regarding claim 12, Katayama et al discloses an information processing device (see rejection of claim 1) comprising: 
data conversion means for converting data for which a data print instruction has been issued, into image data of a format used for image forming, and storing the image data in a memory (see rejection of claim 1; processor); 
image forming means for carrying out the image forming, which is based on the image data stored in the memory, on a recording medium that is continuously conveyed by a conveyor (see rejection of claim 1); and 
control means for controlling a conveying speed of the recording medium being conveyed by the conveyor, on the basis of the image data stored in the memory (see rejection of claim 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akira Katayama et al (US 5043748) in view of Akira Koyabu et al (US 20090066778 A1).

Regarding claim 3, Katayama et al discloses the information processing device according to Claim 2 (see rejection of claim 2), wherein the processor determines, at each predetermined time interval, whether or not the conveying speed is to be decreased (Col. 3 lines 22-26 the increase and decrease of conveying speed directly correlates to the buffer counter), and causes the conveying speed to decrease in a case where the amount of image data is less than a predetermined first amount (Col. 3 lines 22-26 amount of image data being that of one line).
Katayama et al fails to explicitly the first amount being determined based on a conversion speed of the image data, a length of the time interval, and a printing speed.
Koyabu et al, in the same field of endeavor of controlling paper conveyance speed when printing (Abstract), teaches the first amount being determined based on a conversion speed of the image data (¶ [5]), a length of the time interval (¶ [12]), and a printing speed  ¶ [12] print speed control factors).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing device as disclosed by Katayama et al comprising a processor determining whether or not the conveying speed is to be decreased and causing the conveying speed to decrease in a case where the amount of image data is less than a predetermined first amount to utilize the teachings of Koyabu et al which teaches the first amount being determined based on a conversion speed of the image data, a length of the time interval, and a printing speed to enable the printing device to respond more flexibly to outside factors and changes, thereby producing a more consistent output.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al in view of Takashi Mori (US 20150324154 A1).

Regarding claim 9, Katayama et al discloses an image forming system comprising a processor (see rejection of claim 1) configured to: 
convert data for which a data print instruction has been issued, into image data of a format used for image forming carried out by an image former, and store the image data in a memory (see rejection of claim 1); 
cause the image forming, which is based on the image data stored in the memory, to be carried out on a recording medium that is continuously conveyed by a conveyor (see rejection of claim 1),
control a conveying speed of the recording medium being conveyed by the conveyor, on the basis of the image data stored in the memory (see rejection of claim 1).
Katayama et al fails to explicitly disclose image forming to be carried out at a time at which the recording medium is conveyed to a predetermined location.
Mori teaches image forming to be carried out at a time at which the recording medium is conveyed to a predetermined location (¶ [33] record image when sheet passes below recording part 310).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing device as disclosed by Katayama et al comprising a processor determining whether or not the conveying speed is to be decreased and causing the conveying speed to decrease in a case where the amount of image data is less than a predetermined first amount to utilize the teachings of Mori which teaches image forming to be carried out at a time at which the recording medium is conveyed to a predetermined location to properly align the image to the paper medium substrate and achieve a desired print output while maintaining proper medium conveyance speed. 

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al in view of Mori  as applied to claim 9 above, and further in view of Yoshihide Hoshino (US 20040041893 A1).

Regarding claim 10, Katayama et al discloses the image forming system according to Claim 9 (see rejection of claim 9), wherein the image forming is carried out by ink being discharged onto the recording medium (Col. 2 lines 38-43), and the processor, together with controlling the conveying speed (see rejection of claim 9).
Katayama et al fails to explicitly disclose the processor controls a drying temperature implemented by a drier that dries the ink discharged onto the recording medium, and controls a cooling temperature implemented by a cooler that cools the recording medium dried by the drier.
Hoshino teaches the processor controls a drying temperature implemented by a drier that dries the ink discharged onto the recording medium, and controls a cooling temperature implemented by a cooler that cools the recording medium dried by the drier (¶ [19] and ¶ [76]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing device as disclosed by Katayama et al comprising a processor determining whether or not the conveying speed is to be decreased and causing the conveying speed to decrease in a case where the amount of image data is less than a predetermined first amount to utilize the teachings of Hoshino which teaches the processor controls a drying temperature implemented by a drier that dries the ink discharged onto the recording medium, and controls a cooling temperature implemented by a cooler that cools the recording medium dried by the drier to reliably stabilize the jetted ink drops received on the recording medium and achieve a high quality desirable output image. 

Allowable Subject Matter

Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 4, 2022